—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered February 25, 1988, convicting him of *726robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by the court’s instructions regarding his failure to testify. However, since no objection was made, this claim is unpreserved for appellate review (see, People v Autry, 75 NY2d 836). In any event, we find that the court’s charge did not constitute reversible error. The charge was neutral in tone, consistent in substance with the intent of the statute, not so lengthy as to prejudicially draw the jury’s attention to the issue, and did not imply that the failure to testify was merely a trial maneuver rather than a constitutional right (see, People v Gardner, 182 AD2d 638; People v Gonzalez, 167 AD2d 556; People v Ogle, 142 AD2d 608).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Copertino and Santucci, JJ., concur.